Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Claims 1, 2 and 4 have been examined.
Claim 3 is cancelled.

Response to Arguments
Applicant’s arguments, filed on 04/25/2022 with respect to the rejection(s) of claim(s) under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MIKKOLA et al. (EP 1352478 B1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over
LUO et al. (US 20160329915 A1) in view of MIKKOLA et al. (EP 1352478 B1, Date of publication: 11/15/2006).

As per claim 1, LUO et al. teach a signal processing device comprising: a distributor (fig. 4, para. 64, a divide element 401); first and second correctors with different processing performance (fig. 4, para. 64, first rFEC transformation (402) with first data elements (bit sequence)  (b1, b3, b5), and second eFEC transformation (403) with second data elements (bit sequence) (b2, b4)); a coupling unit (fig. 4, para. 64, a combine element (404) combines the outputs of two processing branches into an output data), wherein
the distributor (fig. 4, para. 64, a divide element 401); is configured to distribute a bit sequence having a first number of bits to first corrector (fig. 4, para. 64, first rFEC transformation (402) with first bit sequence (b1, b3, b5), and a bit sequence having a second number of bits less than the first number of bits to second corrector having lower processing performance than the first corrector (fig. 4, para. 64, second eFEC transformation (403) with second bit sequence (b2, b4)),
the first corrector (rFEC transformation (402)) is configured to apply error correction processing to the bit sequence having the first number of bits distributed to the first corrector (fig. 4, para. 64, rFEC b1, rFEC b3, rFEC b5), 
the second corrector  is configured to apply error correction processing to the bit sequence having the second number of bits distributed to the second corrector (fig. 4, para. 64, eFEC b2, eFEC b4), and the outputter is configured to output an encoded bit sequence to the distributor (para. 75, the receiver 620 may further comprise an optical and/or electrical frontend configured to receive the optical signal transmitted over the link 630 and convert the optical signal into electrical signal, decoding on the FEC codewords generated by the encoding), 
wherein the processing performance of the second corrector is set to be lower than that of the first corrector in advance by internal processing of the second corrector (para. 70, the use of the eFEC transformations results in a lower error rate),
wherein the coupling unit couples the bit sequence of the first number of bits subjected to the error correction processing of the first corrector with the bit sequence of the second number of bits subjected to the error correction processing of the second corrector (fig. 4, para. 64, the 
rFEC transformed data elements (bit sequence) and eFEC transformed data elements (bit sequence) are inputted into a combine element (404)).corrector-
However LUO et al. do not explicitly teach that the distributor distributes the encoded bit sequence to the first and second correctors according to a characteristic of error rate at each bit position of the encoded bit sequence.
MIKKOLA et al. in an analogous art teach that the distributor distributes the encoded bit sequence to the first and second correctors according to a characteristic of error rate at each bit position of the encoded bit sequence (para. 22, decoding a sequence of bits encoded for transmission, some of the bit positions of the symbols having a higher bit error rate than other bit positions, each sequence of bits being defined by a predetermined generator polynomial having a predetermined level of sensitivity to puncturing, the bits from the generator polynomials having less sensitivity to puncturing are assigned to bit positions having a greater bit error rate, so that the bits from the generator polynomial having the greatest sensitivity to puncturing (first corrector) are assigned to bit positions having the lowest bit error rate, and the bits from the generator polynomial having the least sensitivity to puncturing (second corrector) are assigned to the bit positions having the highest bit error rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the signal processing device of LUO et al. the ability that
the distributor distributes the encoded bit sequence to the first and second correctors according to a characteristic of error rate at each bit position of the encoded bit sequence as taught by MIKKOLA et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to apply error correction processing according bit error rate to LUO et al.’s signal processing device.

As per claim 2, LUO et al. and MIKKOLA et al. teach the additional limitations.
LUO et al. teach a controller configured to set an operating frequency of the first corrector to be higher than an operating frequency of the second corrector (fig. 4, para. 70, eFEC transformation, faster FEC processing).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LUO et al. (US 20160329915 A1) in view of MIKKOLA et al. (EP 1352478 B1, Date of publication: 11/15/2006).

As per claim 4, LUO et al. teach a signal processing method implemented by a signal processing device including a distributor (fig. 4, para. 64, a divide element 401), first and second correctors with different processing performance (fig. 4, para. 64, first rFEC transformation (402) with first data elements (bit sequence)  (b1, b3, b5), and second eFEC transformation (403) with second data elements (bit sequence) (b2, b4)), a coupling unit (fig. 4, para. 64, a combine element (404) combines the outputs of two processing branches into an output data), the method including: distributing a bit sequence having a first number of bits to first connector (fig. 4, para. 64, first rFEC transformation (402) with first bit sequence (b1, b3, b5), and a bit sequence having a second number of bits less than the first number of bits to second corrector having lower processing performance than the first corrector (fig. 4, para. 64, second eFEC transformation (403) with second bit sequence (b2, b4)),
applying error correction processing to the bit sequence having the first number of bits distributed to the first corrector (fig. 4, para. 64, rFEC b1, rFEC b3, rFEC b5), 
applying error correction processing to the bit sequence having the second number of bits distributed to the second corrector (fig. 4, para. 64, eFEC b2, eFEC b4), 
and outputting an encoded bit sequence to the distributor (para. 75, the receiver 620 may further comprise an optical and/or electrical frontend configured to receive the optical signal transmitted over the link 630 and convert the optical signal into electrical signal, decoding on the FEC codewords generated by the encoding), 
wherein the processing performance of the second corrector is set to be lower than that of the first corrector in advance by internal processing of the second corrector (para. 70, the use of the eFEC transformations results in a lower error rate),
wherein the coupling unit couples the bit sequence of the first number of bits subjected to the error correction processing of the first corrector with the bit sequence of the second number of bits subjected to the error correction processing of the second corrector-,corrector (fig. 4, para. 64, the 
rFEC transformed data elements (bit sequence) and eFEC transformed data elements (bit sequence) are inputted into a combine element (404)).corrector-
However LUO et al. do not explicitly teach that the distributor distributes the encoded bit sequence to the first and second correctors according to a characteristic of error rate at each bit position of the encoded bit sequence.
MIKKOLA et al. in an analogous art teach that the distributor distributes the encoded bit sequence to the first and second correctors according to a characteristic of error rate at each bit position of the encoded bit sequence (para. 22, decoding a sequence of bits encoded for transmission, some of the bit positions of the symbols having a higher bit error rate than other bit positions, each sequence of bits being defined by a predetermined generator polynomial having a predetermined level of sensitivity to puncturing, the bits from the generator polynomials having less sensitivity to puncturing are assigned to bit positions having a greater bit error rate, so that the bits from the generator polynomial having the greatest sensitivity to puncturing (first corrector) are assigned to bit positions having the lowest bit error rate, and the bits from the generator polynomial having the least sensitivity to puncturing (second corrector) are assigned to the bit positions having the highest bit error rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the signal processing method of LUO et al. the ability that the distributor distributes the encoded bit sequence to the first and second correctors according to a characteristic of error rate at each bit position of the encoded bit sequence as taught by MIKKOLA et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to apply error correction processing according bit error rate to LUO et al.’s signal processing method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111